Name: Council Regulation (EEC) No 2511/80 of 30 September 1980 on measures to encourage the use of flax fibres for the 1980/81 and 1981/82 marketing years
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 10 . 80 Official Journal of the European Communities No L 256/61 COUNCIL REGULATION (EEC) No 2511 /80 of 30 September 1980 on measures to encourage the use of flax fibres for the 1980/81 and 1981/82 marketing years provision should be made for possible adjustment whilst taking into account trends in the amount of the aid for flax and the estimated cost to be determined, HAS ADOPTED THIS REGULATION : Article 1 1 . In order to encourage the disposal of the flax products referred to in Article 1 ( 1 ) of Regulation (EEC) No 1308/70, Community measures to encourage the use of flax fibres and products obtained therefrom shall be taken for the 1980/81 and 1981 /82 marketing years . 2 . The measures referred to in paragraph 1 shall cover :  information campaigns in the Member States to promote the use of flax fibres and of products obtained from such fibres,  research into new outlets and improved products . 3 . The measures referred to in paragraph 1 shall be adopted by the Commission . The Commission shall forward to the Council the programme of measures which it proposes to take . 4 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 12 of Regulation (EEC) No 1308 /70 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas, by reason of the technical advances made in the textile industry and of the increased competitive ­ ness of other fibres, the disposal of flax products is threatened with serious difficulties ; whereas for this reason a severe imbalance between flax fibre availa ­ bility and forseeable demand is to be feared for the 1980/81 and 1981 /82 marketing years ; whereas in order to prevent such an imbalance, information campaigns should be organized for these years to promote the use of flax in the Community and measures should be taken pursuant to Article 2 of Regulation (EEC) No 1308/70 (3 ), as last amended by Regulation (EEC) No 8 1 4/76 (4), to improve the quality of the products concerned and encourage new uses for them ; Whereas it is necessary to lay down the method of financing such measures ; whereas recipients of the aid for flax should be required to contribute to financing the measures by diverting part of the aid, in view of the benefits such measures would bring them ; whereas in accordance with Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ( 5 ), as last amended by Regulation (EEC) No 929/79 (6), the expenditure arising from implementation of this Regulation is a matter for the Community ; Whereas it is necessary to fix for the 1980/81 marketing year the estimated cost and the portion of the aid to be diverted to contribute to the financing ; whereas, for the 1981 /82 marketing year, while main ­ taining the level of the contribution of recipients of flax aid at least at that of the previous marketing year, Article 2 1 . For each of the marketing years concerned, a portion of the aid referred to in Article 4 of Regula ­ tion (EEC) No 1308 /70 shall be diverted to contribute to the financing of the measures referred to in Article 1 . 2 . The portion of the aid referred to in paragraph 1 shall be fixed at 7-94 ECU per hectare . However, for the 1981 /82 marketing year, the Council acting by a qualified majority on a proposal from the Commission , may increase this amount when fixing the aid for this marketing year . (') Opinion delivered on 19 September 1980 (not yet published in the Official Journal). (2 ) OJ No C 230 , 8 . 9 . 1980 , p. 8 . (3 ) OJ No L 146, 4 . 7 . 1970 , p. 1 . ( «) OJ No L 94, 9 . 4 . 1976, p. 4 . (s ) OJ No L 94, 28 . 4 . 1970, p. 13 . (&lt;) OJ No L 117, 12 . 5 . 1979, p 4. No L 256/62 Official Journal of the European Communities 1 . 10 . 80 Article 33 . The estimated cost of the measures referred to in Article 1 is 600 000 ECU for the 1980/81 marketing year. The Council shall fix the cost estimate for the 1981 /82 marketing year in accordance with the proce ­ dure referred to in paragraph 2. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1980 . For the Council The President C. NEY